--------------------------------------------------------------------------------

Exhibit 10.1

INDEPENDENT DIRECTOR AGREEMENT

THIS INDEPENDENT DIRECTOR AGREEMENT (this “Agreement”) is made effective as of
May 4, 2012, by and between Longhai Steel Inc. (the “Company”) and Joseph M.
Howell, III (“Director”).

WHEREAS, the Company seeks to attract and retain as directors, capable and
qualified persons to serve on the Company’s board of directors (the “Board”);
and

WHEREAS, the Company has requested and received from Director certain
information regarding Director’s qualifications and fitness to serve on the
Board and has considered and relied upon the accuracy of such information in
offering Director the opportunity to serve on the Board; and

WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board.

NOW, THEREFORE, the parties agree as follows:

1. Service to the Board.

(a) Service as a Director. Director will serve for a period of three years (the
“term as a director of the Company in accordance with the bylaws of the Company
and perform all duties as a director of the Company, including, without
limitation, (1) attending meetings of the Board, (2) serving on such committees
of the Board (each a “Committee”) to which Director has been appointed, (3)
attending meetings of each Committee of which Director is a member and (4)
performing Director’s duties on behalf of the Company in good faith and in a
manner that is not opposed to the best interests of the Company.

(b) Service on Committees. Director will serve on the following committees and
in the capacities stated:

  Member Chairperson Audit Committee √   Compensation/Nominating Committee √ √
Corporate Governance Committee √  

2. Term. The term of this Agreement shall commence as of the date of Director’s
appointment by the Board of Directors of the Company and shall continue until
the Director’s removal or resignation.

3. Compensation and Expenses.

(a) Director Compensation. In recognition of the services provided by and to be
provided by Director, the Company agrees to pay Director $2,500 per board
meeting, and issue to Director an aggregate of 30,000 shares of the Company’s
common stock pursuant to an option agreement dated May 4, 2012 (such payment and
issuance, the “Compensation”), with one-half (1/2) of the shares to vest on the
date of appointment, and the remaining one-half (1/2) of the shares to vest on
December 31, 2012. The Board reserves the right to change the Compensation from
time to time, to take into consideration the responsibilities associated with
different committees in setting Compensation levels and to grant additional
restricted shares periodically, which may vary from the terms described in this
section. If Director ceases to serve as a director on the Company’s Board at any
time and for any reason prior to a grant date associated with any restricted
shares, all restricted shares described in the restricted share agreement that
have not been granted as of such time of cessation of services will not be
granted. All such cancelled or forfeited restricted shares shall be returned to
the Company’s incentive pool.

--------------------------------------------------------------------------------

(b) Expenses. The Company will reimburse Director for all reasonable,
out-of-pocket expenses, including business class airfare for board meetings,
approved by the Company in advance, incurred in connection with the performance
of Director’s duties under this Agreement (“Expenses”), upon submission of
receipts and a written request for payment. Such statement shall be accompanied
by sufficient documentary matter to support the expenditures. The Company may
withhold from any payment any amount of withholding required by law.

(c) Future Compensation and Benefits. The Board, with the compensation
committee, reserves the right to determine the compensation for services
provided under this Agreement. The Board may from time to time authorize
additional compensation and benefits for Director, including stock options and
restricted stock.

(d) Insurance and Indemnification. This Agreement is effective only when the
directors’ and officers’ insurance policy previously shown to the Director is in
place and an Indemnification Agreement satisfactory to the Director is signed by
the Company. When and if the Company anticipates the successful qualification of
its common stock for trading on the NASDAQ Stock Exchange or any similar
exchange for securities trading, the Company shall amend its existing directors’
and officers’ insurance policy to increase limits available to independent
directors by approximately $5,000,000 or a lesser or greater amount which is
determined and approved by the Board to be appropriate, with such insurance
effective on date of such listing or as soon thereafter as possible, provided
that such increase is in the best interests of the Company and its shareholders.

The Company has provided the Director with a summary of the limits and terms of
its current Directors’ and Officers’ Liability Insurance (the “D&O Insurance”)
and the provisions of its corporate by-laws and governing documents dealing with
indemnification of directors (the “Indemnification Provisions”). To the fullest
extent permitted by applicable law, the Company agrees that it will not
voluntarily change the terms of such D&O Insurance or the Indemnification
Provisions to the detriment of the Director at anytime while he is entitled to
the benefit of such D&O Insurance or Indemnification Provisions.

4. Confidentiality. The Company and Director each acknowledge that, in order for
the intents and purposes of this Agreement to be accomplished, Director shall
necessarily be obtaining access to certain confidential information concerning
the Company and its affairs, including, but not limited to, business methods,
information systems, financial data and strategic plans which are unique assets
of the Company (“Confidential Information”). Director covenants not to, either
directly or indirectly, in any manner, utilize or disclose to any person, firm,
corporation, association or other entity any Confidential Information.

5. Non-Compete. During the term of this Agreement and for a period of twelve
(12) months following Director’s removal or resignation from the Board of
Directors of the Company or any of its subsidiaries or affiliates (the
“Restricted Period”), Director shall not, directly or indirectly, (i) in any
manner whatsoever engage in any capacity with any business competitive with the
Company’s current lines of business or any business then engaged in by the
Company, any of its subsidiaries or any of its affiliates (the “Company's
Business”) for Director’s own benefit or for the benefit of any person or entity
other than the Company or any subsidiary or affiliate; or (ii) have any interest
as owner, sole proprietor, shareholder, partner, lender, director, officer,
manager, employee, consultant, agent or otherwise in any business competitive
with the Company's Business; provided, however, that Director may hold, directly
or indirectly, solely as an investment, not more than two percent (2%) of the
outstanding securities of any person or entity which are listed on any national
securities exchange or regularly traded in the over-the-counter market
notwithstanding the fact that such person or entity is engaged in a business
competitive with the Company's Business. In addition, during the Restricted
Period, Director shall not develop any property for use in the Company’s
Business on behalf of any person or entity other than the Company, its
subsidiaries and affiliates.

--------------------------------------------------------------------------------

6. Termination. With or without cause, the Company and Director may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to Director the compensation and expenses due
up to the date of the termination. Nothing contained herein or omitted herefrom
shall prevent the shareholder(s) of the Company from removing Director with
immediate effect at any time for any reason.

7. Amendments and Waiver. No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties. No waiver
of any provision of this Agreement on a particular occasion will be deemed or
will constitute a waiver of that provision on a subsequent occasion or a waiver
of any other provision of this Agreement.

8. Binding Effect. This Agreement will be binding upon and inure to the benefit
of and be enforceable by the parties and their respective successors and
assigns.

9. Severability. The provisions of this Agreement are severable, and any
provision of this Agreement that is held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect will not affect the
validity or enforceability of any other provision of this Agreement.

10. Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of Nevada applicable to contracts made
and to be performed in that state without giving effect to the principles of
conflicts of laws.

11. Notice. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission.

12. Assignment. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of Director under this Agreement are
personal and therefore Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.

13. Entire Agreement. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.

[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Independent Director
Agreement to be duly executed and signed as of the day and year first above
written.

  LONGHAI STEEL INC.     By:     Name:     Title:           DIRECTOR          
Name:     Address:                    


--------------------------------------------------------------------------------